NOT PRECEDENTIAL


                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                            ______________

                             No. 17-1801
                            ______________


      DEBRA L. ALEXANDER, adoptive parent and Administratrix of
                the Estate of Scott Alonzo Alexander,

                                                          Appellant

                                    v.

MONROE COUNTY; DONNA ASURE, individually and officially as Warden of
  Monroe County Correctional Facility; JAMES LANDON; PRIMECARE
    MEDICAL INC; DR. ALEX T. THOMAS; DR. DEBRA WILSON;
           LPN WENDY JOHNSON; DR. FNU DEDANIA

                            ______________

               Appeal from the United States District Court
                  for the Middle District of Pennsylvania
                          (D.C. No. 3-13-cv-1758)
              District Judge: Honorable Malachy E. Mannion
                              ______________

               Submitted under Third Circuit L.A.R. 34.1(a)
                           December 14, 2017


      Before: CHAGARES, RESTREPO, and FISHER, Circuit Judges

                          (Filed: May 22, 2018)
                                     ______________

                                       OPINION*
                                     ______________

RESTREPO, Circuit Judge


       This civil rights action, brought under 42 U.S.C. § 1983, arises from the suicide of

Scott Alonzo Alexander (“Alexander”) during his incarceration at the Monroe County

Correctional Facility in Pennsylvania (“MCCF”). Appellant, Debra L. Alexander, the

decedent’s adoptive parent and administratrix of his estate, appeals the District Court’s

grant of summary judgment in favor of appellees, Dr. Alex T. Thomas, Dr. Kishorkumar

G. Dedania, and PrimeCare Medical, Inc. (“PrimeCare”),1 on appellant’s claims that

appellees violated Alexander’s constitutional right by being deliberately indifferent to

Alexander’s particular vulnerability to suicide. Because we agree with the District Court

that appellant was unable to make such a showing, we affirm.

                                             I.

       On April 24, 2011, Alexander was arrested on charges of theft by unlawful taking,

receiving stolen property, and recklessly endangering another person. At the time of

arrest, he was on parole from previous charges.

*
 This disposition is not an Opinion of the full Court and, pursuant to I.O.P. 5.7, does not
constitute binding precedent.
1
 During the relevant time period, Drs. Thomas and Dedania, both psychiatrists, had
contracted with PrimeCare to provide psychiatric services to inmates incarcerated at
MCCF.

                                             2
       As a result, Alexander was incarcerated at MCCF, and upon intake he underwent

an initial screening for suicide risk and was thereafter placed on a Level I suicide watch.

Under Level I, documented checks occur every 15 minutes, inmates are stripped of all

clothing, no bedding is permitted other than a mattress, inmates are provided a suicide

smock, inmates are not permitted commissary privileges, and they may be served only

finger foods so that no utensils are used. Inmates can only be removed from Level I or

Level II suicide watch by a psychiatrist.

       While incarcerated, Alexander was seen on April 26th, 27th, and 28th in 2011 by

Jennifer Pitoniak, a licensed social worker employed with PrimeCare as a mental health

clinician. Ms. Pitoniak indicated that during all three occasions, Alexander had no

suicidal or homicidal thoughts, plan, or intent. Alexander also expressed that he wanted

his clothes back.

       Dr. Thomas evaluated Alexander on April 30, 2011, at which time Alexander had

no suicidal ideation, was “friendly and cooperative, [and] want[ed] to live for his family.”

Dr. Thomas adjusted the suicide watch from Level I to Level II. Under Level II suicide

watch, an inmate continues to be observed every 15 minutes but has access to clothing,

toiletries, and a blanket. Dr. Thomas had no further personal contact with Alexander.

       Ms. Pitoniak saw Alexander again on May 2nd, 3rd, and 5th. She reported that

Alexander was feeling much better, with no suicidal or homicidal ideation.

       On May 7, 2011, Dr. Dedania evaluated Alexander and reported that Alexander

was complaining of a lack of sleep and feeling anxious with paranoia. Based on his
                                             3
examination, the doctor found Alexander had no suicidal or homicidal ideation and no

psychosis. Dr. Dedania modified Alexander’s medications, and downgraded him to

Level III mental health watch.

       Ms. Pitoniak saw Alexander on May 10th and noted his demeanor was calm, and

he had no suicidal ideation. In fact, Alexander indicated he was feeling much better, and

Ms. Pitoniak discontinued the Level III mental health watch.2

       Dr. Dedania and Ms. Pitoniak continued to evaluate Alexander during the

following two months on multiple occasions. While there were days during that period

on which Alexander expressed feelings of anxiety or paranoia, for which the doctor

prescribed or adjusted medication as appropriate, there were other days on which

Alexander expressed that he was feeling better. During this period, the evaluations of Dr.

Dedania and Ms. Pitoniak continued to find Alexander to have no suicidal or homicidal

ideations.

       On July 18, 2011, Alexander’s parole was revoked, and he was remanded to the

MCCF to serve the remainder of his sentence.3 Later that same day, he expressed during




2
 Unlike Levels I and II, a mental health professional such as Ms. Pitoniak had the
discretion to remove an inmate from a Level III mental health watch.
3
 Since Alexander’s “maximum date” for release upon revocation of parole was Oct. 2,
2011, he had about 2 ½ months of his sentence remaining.

                                            4
a personal telephone conversation an intention to kill himself.4 The next day, on July 19,

2011, Alexander tragically committed suicide in his cell.

                                                   II.5

       In Palakovic v. Wetzel, 854 F.3d 209 (3d Cir. 2017), we confirmed that, when a

plaintiff seeks to hold a prison official liable for failing to prevent an inmate’s suicide,

              whether a pre-trial detainee or a convicted prisoner, a plaintiff
              must show: (1) that the individual had a particular
              vulnerability to suicide, meaning that there was a strong
              likelihood, rather than a mere possibility, that a suicide would
              be attempted; (2) that the prison official knew or should have
              known of the individual’s particular vulnerability; and (3) that
              the official acted with reckless or deliberate indifference,6
              meaning something beyond mere negligence, to the
              individual’s particular vulnerability.

Id. at 223-24 (quotation marks omitted) (footnote added); see Mullin v. Balicki, 875 F.3d
140, 158-59 (3d Cir. 2017) (citing Palakovic, 854 F.3d at 222, 223-24). A “strong

4
 Appellant does not argue on appeal that appellees were aware or should have been
aware of this telephone conversation prior to Alexander’s death by suicide.
5
 The District Court had subject matter jurisdiction over appellant’s § 1983 claims
pursuant to 28 U.S.C. § 1331. We have appellate jurisdiction under 28 U.S.C § 1291.
When reviewing a District Court’s Order granting a motion for summary judgment we
exercise plenary review, applying the same standard utilized by the District Court to
determine whether the moving party has demonstrated that there is no genuine issue of
material fact. Colburn v. Upper Darby Twp., 946 F.2d 1017, 1020 (3d Cir. 1991)
(“Colburn II”).
6
 In Colburn II, we found it unnecessary to “precisely define the terms ‘deliberate
indifference’ or ‘reckless indifference,’ concluding that, whichever formulation is
employed, it indicates a level of culpability beyond mere negligence.” Palakovic, 854
F.3d at 224 n.15. Similarly, here, it is unnecessary for us to “parse these phrases to
determine whether there is some distinction between them.” Id.

                                               5
likelihood” of suicide “must be so obvious that a lay person would easily recognize the

necessity for preventative action.” Palakovic, 854 F.3d at 222 (quoting Colburn II, 946
F.2d at 1025) (citation and quotation marks omitted).

       This Court has recognized that “it would be inappropriate to place custodial

officials in a position in which they must guarantee that an inmate will not commit

suicide.” Id. (citing Colburn v. Upper Darby Twp., 838 F.2d 663, 669 (3d Cir. 1988)

(“Colburn I”)). We have “required a relatively high level of culpability on the part of

prison officials before holding them accountable, i.e., reckless or deliberate indifference

to that ‘strong likelihood’ of suicide.” Id. “[L]iability may attach only where the

officials’ culpability is something beyond mere negligence.” Id. (citing Colburn II, 946
F.2d at 1024-25). Indeed, “it is well established that as long as a physician exercises

professional judgment his behavior will not violate a prisoner’s constitutional rights.”

Brown v. Borough of Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990); see Pearson v.

Prison Health Serv., 850 F.3d 526, 535 (3d Cir. 2017) (citing Brown, 903 F.2d at 278).

       In this case, even assuming appellant could demonstrate the first two prongs of the

vulnerability to suicide framework, no reasonable juror could conclude that Drs. Thomas

or Dedania acted with reckless or deliberate indifference to Alexander’s alleged

particular vulnerability to suicide.7 After nearly a week of incarceration on Level I




7
  Thus, we need not address the first two prongs of the 3-pronged vulnerability to suicide
framework.
                                             6
suicide watch, during which time Alexander had no suicidal thoughts, plan, or intent, Dr.

Thomas evaluated Alexander and kept him on suicide watch, but reduced it to Level II.

       During the following week, Ms. Pitoniak’s evaluations reflected that Alexander

had shown signs of improvement and continued to have no suicidal ideation. Dr.

Dedania thereafter evaluated Alexander and found that although Alexander had expressed

feeling anxious and paranoid, there was no suicidal ideation and that reducing Alexander

from Level II suicide watch to Level III health watch was appropriate. A few days later,

Alexander showed improvement, and Ms. Pitoniak removed him from Level III.

       Evaluations of Alexander for more than two months thereafter reflected there was

no suicidal ideation, and during times when Alexander expressed anxiety or other

symptoms, his medication was adjusted and monitored. While the reports of appellant’s

expert express a difference of opinion as to whether Alexander should have been

removed from suicide watch during his incarceration, those reports do not reasonably

support a finding that Drs. Thomas or Dedania were deliberately indifferent to

Alexander’s alleged particular vulnerability to suicide. Nor does the suggestion of

appellant’s expert that Alexander’s suicide could have been prevented by leaving him on

Level I suicide watch support a finding of reckless or deliberate indifference. Since, in

viewing the evidence in the light most favorable to appellant, there is no genuine issue of

material fact regarding the lack of reckless or deliberate indifference on the part of Drs.

Thomas or Dedania, we affirm the District Court’s granting of summary judgment in

their favor.
                                              7
       Appellant also asserted a vulnerability to suicide claim against PrimeCare, the

corporation providing medical services at MCCF. To support a claim against a private

corporation providing medical services under contract with a state prison system, a

plaintiff must be able to show “a policy or custom that resulted in the alleged

constitutional violations.” Palakovic, 854 F.3d at 232 (citing Natale v. Camden Cty.

Corr. Facility, 318 F.3d 575, 583-84 (3d Cir. 2003)) (emph. added). Thus, as appellant

concedes,8 appellant must establish an underlying constitutional violation to attribute

liability to PrimeCare. See City of L.A. v. Heller, 475 U.S. 796, 799 (1986); Monell v.

Dep’t of Soc. Servs. of N.Y., 436 U.S. 658 (1978); Johnson v. City of Phila., 837 F.3d
343, 354 (3d Cir. 2016) (citing Grazier ex rel. White v. City of Phila., 328 F.3d 120, 124

(3d Cir. 2003)); see also Natale, 318 F.3d at 582-84 (acknowledging that § 1983 claim

against Prison Health Services (PHS) for its policy or custom was only viable if, among

other things, there was evidence that PHS employees were deliberately indifferent to the

plaintiff’s serious medical needs). Since appellant is unable to do so, summary judgment

was properly granted in favor of PrimeCare.

       The Judgment of the District Court is affirmed.




8
 See Appellant’s Reply Br. 2 (“[Appellant] must show the existence of an official policy
or custom which caused the underlying actors to be deliberately indifferent to
[Alexander’s] vulnerability to suicide.”).
                                           8